Order unanimously modified so as to provide that appellant is given leave to intervene and made a party plaintiff herein as an officer and director of Tree Mark Shoe Company, Inc., and a director of Marbitz Realty Corporation, in addition to her intervention as administratrix of the estate of Herman Triebitz, deceased, individually and as a stockholder of Tree Mark Shoe Company, Inc., and that the title of the action be amended accordingly; and as so modified affirmed, with twenty dollars costs and disbursements to the appellant against the respondent, Joseph Marcus. No opinion. Settle order on notice. Present —Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.